266 N.W.2d 718 (1978)
FRANKLIN NATIONAL BANK OF MINNEAPOLIS, Appellant,
v.
ST. PAUL FIRE & MARINE INSURANCE COMPANY, Respondent.
No. 48208.
Supreme Court of Minnesota.
June 2, 1978.
Share, Evidon & Weisberg and Steven H. Graybow, Minneapolis, for appellant.
Meagher, Geer, Markham, Anderson, Adamson, Flaskamp & Brennan and R. D. Blanchard, Minneapolis, for respondent.
Heard before SHERAN, C. J., and ROGOSHESKE and WAHL, JJ., and considered and decided by the court en banc.
SHERAN, Chief Justice.
Appeal from a judgment of the district court entered pursuant to its order granting defendant's motion for summary judgment. We affirm.
The question for decision is whether a loss sustained when Eugene R. Anderson defaulted upon loans secured from plaintiff, Franklin National Bank of Minneapolis, is covered by a policy of insurance issued by defendant, St. Paul Fire & Marine Insurance Company. The policy obligates defendant to indemnify plaintiff for loss occurring through "common-law or statutory larceny * * * theft, false pretenses * * * or credit extended on the faith of written instruments which were "counterfeited or forged." A provision excludes "(c) Loss resulting from the complete or partial nonpayment of, or default upon, (1) any loan or transaction in the nature of, or amounting to, a loan made or obtained from the Insured, or (2) any note, account, agreement or other evidence of debt * * * acquired by, the Insured whether procured in good faith or through trick, artifice, fraud or false pretenses * * *."
The determination of the trial court that the exclusionary provision applies notwithstanding *719 the borrower's subjective intent not to repay at the time the loan was made is in conformity with law. See, Bank Southwest v. National Surety Co., 477 F.2d 73 (5 Cir. 1973); Maryland Casualty Co. v. State Bank & Trust Co., 425 F.2d 979 (5 Cir. 1970); Twin City Fed. Sav. & Loan Assn. v. Transamerica Ins. Co., 413 F.2d 494 (8 Cir. 1969); Community Fed. Sav. & L. Ass'n. v. General Casualty Co., 274 F.2d 620 (8 Cir. 1960); Racine County Nat. Bank v. Aetna Casualty & Sur. Co., 56 Wis. 2d 830, 203 N.W.2d 145 (1973).
Affirmed.
OTIS, J., took no part in the consideration or decision of this case.